Filed 12/20/13 P. v. Wilson CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE



THE PEOPLE,                                                              B241925

         Plaintiff and Respondent,                                       (Los Angeles County
                                                                         Super. Ct. No. VA121164)
         v.

LUCIOUS WILSON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Roger Ito, Judge. Affirmed.
         Kevin D. Sheehy, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul M. Roadarmel, Jr. and
Robert C. Schneider, Deputy Attorneys General, for Plaintiff and Respondent.

                                        _________________________
       Lucious Wilson appeals from the judgment entered following his convictions by
jury on count 1 – assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1)) and count
2 – exhibiting a deadly weapon (Pen. Code, § 417.8, subd. (a)), with admissions he
suffered a prior felony conviction (Pen. Code, § 667, subd. (d)) and a prior serious felony
conviction (Pen. Code, § 667, subd. (a)), and served two prior prison terms (Pen. Code,
§ 667.5, subd. (b)).1 The court sentenced appellant to prison for 13 years. We affirm the
judgment.
                                 FACTUAL SUMMARY
       Viewed in accordance with the usual rules on appeal (People v. Ochoa (1993)
6 Cal.4th 1199, 1206), the evidence, the sufficiency of which is undisputed, established
that on August 11, 2011, Evelia Castanon worked at a McDonald’s restaurant in
Lakewood. She phoned Valerie Valdez, the manager, and told her appellant, Castanon’s
boyfriend, was following Castanon. Castanon arrived at work and told Valdez that she
was leaving appellant because he was abusive and she was obtaining a restraining order.
Valdez testified Castanon told her that something bad was going to happen and that
appellant had said “it’s going to be over today.”
       Appellant entered the restaurant. Castanon went to the back of the restaurant.
Appellant told customers they needed to leave because something bad was going to
happen. Valdez called 911. She was standing near an opening near the registers.
Appellant shoved her to go past her. Appellant said he wanted to talk to Castanon, she
had made him homeless, he did not want to hurt anyone, and he was only going to hurt
himself.
       Edward Romero was working at a cash register in the restaurant. Romero grabbed
appellant from behind and held him around the waist. Appellant pulled out a knife and
Valdez told Romero to release appellant because he had a knife. Romero released
appellant and backed up, and appellant said something to the customers. Appellant then

1
       Following a court trial, the trial court found appellant was legally sane at the time
of the present offenses.

                                              2
approached within about four feet of Romero while holding two knives in front of
appellant at waist level. Appellant asked Romero if he felt tough or brave, then appellant
pointed the knives at Romero. Romero said he did not want anyone to get hurt and he
was trying to protect everyone. Appellant backed away and began talking to the
customers. Romero jumped over the counter and stood with coworkers.
       At various times, appellant pointed the knives at his heart, cut his neck and arms,
stabbed himself in the stomach, and threw his blood throughout the restaurant. Appellant
said he loved Castanon, she had left him, he wanted to kill himself, and he wanted to
show his love for Castanon. Appellant went towards the back of the restaurant where
Castanon and Valdez were. Appellant said something to Castanon and Valdez while
pointing the knives in their direction and taunting them.
       The restaurant was located in a Walmart store. Jonas Pena, a Walmart loss
prevention agent, distracted appellant and signaled to Valdez and Castanon to flee into
the Walmart. The women did so. Castanon tried to return, but Pena told others to take
her away. Appellant put the two knives to his throat, said he was going to kill himself,
and told people to release Castanon and not to hurt her. Appellant also menacingly
displayed the knives towards others.
       Uniformed Los Angeles County sheriff’s deputies arrived and saw appellant
yelling, and dangerously waving the knives in the restaurant. Deputies repeatedly yelled
to appellant to drop the knives. Appellant, using profanity, told deputies they would have
to shoot him. Appellant also said they would have to kill him. Appellant sat in a booth
and held the knives like scissors to his throat. Deputies repeatedly told appellant to drop
the knives but he failed to comply. A deputy shot appellant with bean bag ammunition,
appellant dropped the knives, and deputies took him into custody. Appellant, using
profanity, asked why he was not dead.
                                          ISSUE
       Appellant claims multiple punishment on counts 1 and 2 violated Penal Code
section 654.


                                             3
                                      DISCUSSION
Penal Code Section 654 Did Not Bar Multiple Punishment on Counts 1 and 2.
       During the June 7, 2012 sentencing hearing, the court indicated the offense of
exhibiting a deadly weapon (count 2) arose “out of the same course of events and the
continuous conduct” of the offense of assault with a deadly weapon (count 1). The court
imposed a prison sentence of 13 years on count 1, with a concurrent term of two years on
count 2.
       Appellant claims multiple punishment on counts 1 and 2 violated Penal Code
section 654. We reject the claim. Penal Code section 654, as interpreted by our Supreme
Court, prohibits multiple punishment for offenses committed during an indivisible
transaction. Whether a course of conduct is indivisible depends on the intent and
objective of the actor. (People v. Perez (1979) 23 Cal.3d 545, 551 (Perez).) If all
offenses are incident to one objective, the defendant may not be punished for more than
one. However, if the defendant entertained multiple criminal objectives which were
independent of and not merely incidental to each other, the defendant may be punished
for independent violations committed in pursuit of each objective even though the
violations shared common acts or were parts of an otherwise indivisible course of
conduct. (Cf. People v. Bradley (2003) 111 Cal.App.4th 765, 769, fn. 3.)
       Whether Penal Code section 654 applies in a given case is a question of fact for
the trial court, which is vested with broad latitude in making its determination.
Its findings will not be reversed on appeal if there is any substantial evidence to support
them. (People v. Jones (2002) 103 Cal.App.4th 1139, 1143.) We view the evidence in
the light most favorable to respondent and presume in support of the sentence the
existence of every fact the trial court reasonably could have deduced from the evidence.
(People v. Tarris (2009) 180 Cal.App.4th 612, 627.)




                                             4
       In the present case, there was substantial evidence, and the trial court reasonably
could have concluded, as follows. Appellant committed assault2 with a deadly weapon
against Romero (count 1) when appellant approached within a few feet of Romero with
knives pointing at Romero. Appellant had the requisite mental state for assault, i.e., he
had the criminal intent and objective of committing an intentional act with actual
knowledge of facts sufficient to establish that the act by its nature would probably and
directly result in the application of physical force against Romero. (Cf. People v.
Williams (2001) 26 Cal.4th 779, 782, 790.)
       Appellant’s motive for assaulting Romero was that Romero was preventing
appellant from getting past Valdez so appellant could approach Castanon and talk with
her, hurt her, and/or hurt himself in Castanon’s presence. The assault on Romero ended
once appellant backed away and Romero jumped over the counter and retreated to his
coworkers. Appellant did not then have a criminal intent or objective towards deputies,
because they had not yet arrived.
       The deputies arrived later and, by the time they did, appellant knew he had
battered Valdez, and had assaulted Romero with a deadly weapon. That is, appellant
knew deputies were there to detain and/or arrest appellant. Appellant dangerously waved
the knives despite the deputies’ repeated commands that he drop them, and appellant told
deputies they would have to kill him. Appellant later sat in a booth, held the knives to his
throat, deputies told appellant to drop the knives, and he failed to comply. Appellant’s
actions constituted the crime of exhibiting a deadly weapon in violation of Penal Code
section 417.8 (count 2).3 Appellant committed that offense with an independent criminal


2
       Penal Code section 240 provides, “An assault is an unlawful attempt, coupled with
a present ability, to commit a violent injury on the person of another.”
3
       Penal Code section 417.8 provides, “Every person who draws or exhibits any
firearm, whether loaded or unloaded, or other deadly weapon, with the intent to resist or
prevent the arrest or detention of himself or another by a peace officer shall be
imprisoned . . . .”

                                             5
intent and objective, i.e., an “intent to resist or prevent the arrest or detention of
[appellant] by a peace officer” (italics added) within the meaning of that section.
       Appellant’s motive for committing the violation of Penal Code section 417.8 was
he wanted deputies to kill him. Appellant did not then have a criminal intent and
objective concerning Romero, but concerning the deputies. In sum, appellant had
multiple independent criminal objectives when committing the offenses at issue in counts
1 and 2. Penal Code section 654 did not bar multiple punishment on those counts.
       Appellant argues he had a “single intent and objective” when committing the
offenses at issue in counts 1 and 2, i.e., “appellant intended (and expressed that intent),
and attempted, to cause his death that day, at his own hands with the knives.” He also
argues both offenses “ ‘were merely incidental to, or were the means of accomplishing or
facilitating one objective’ – i.e., appellant’s death . . . .’ ”
       However, the intent and objective posited by appellant are too broad and
amorphous to determine whether Penal Code section 654 applies. (Cf. Perez, supra,
23 Cal.3d at p. 552.) The requisite intent and objective for purposes of Penal Code
section 654 analysis are a criminal intent and objective. (People v. Ratcliff (1981)
124 Cal.App.3d 808, 816-817.) Neither suicide nor attempted suicide is a crime. (In re
Joseph G. (1983) 34 Cal.3d 429, 433.) Appellant’s argument fails.4




4
       In light of our analysis, there is no need to reach the issue of whether Penal Code
section 654 was inapplicable for the additional reasons the multiple victim exception
applied (see People v. Williams (1992) 9 Cal.App.4th 1465, 1473) and/or because the
predicate offenses were divisible in time (see People v. Kwok (1998) 63 Cal.App.4th
1236, 1253.)

                                                 6
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          KITCHING, J.

We concur:




                  KLEIN, P. J.




                  ALDRICH, J.




                                      7